IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                              NOS. WR-83,360-01 & WR-83,360-02


                  EX PARTE CODY MONTGOMERY HEFNER, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. 114-2207-09-A & 114-2208-09-A
                  IN THE 114th DISTRICT COURT SMITH COUNTY

       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of indecency with a child and aggravated sexual assault of a child and sentenced to imprisonment

for seven years for each cause.

       On April 6, 2015, an order designating issues was signed by the trial court, ordering trial

counsel to respond to Applicant’s allegations. It appears that the trial court has not completed its

fact-finding. We remand these applications to the 114th District Court of Smith County to allow the

trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.
       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: June 24, 2015
Do not publish